Citation Nr: 1027956	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-26 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating than 10 percent for 
service-connected hypothyroidism, status post thyroidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran served on active duty from June 1945 to January 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

The Veteran contends that his hypothyroidism is more disabling 
than 10 percent.  In testimony at the Board personal hearing on 
appeal, the Veteran stated that he had muscular weakness, 
constipation, and mental sluggishness, in addition to other 
symptoms of the disability.  

He also reported that he has been undergoing regular outpatient 
treatment at the VA medical center (VAMC) (James A. Haley VA 
Hospital/outpatient clinic in Lakeland, Florida) since 1991.  The 
most recent VA medical examination dates from December 2007, and 
the most recent VA outpatient treatment records that have been 
associated with the claims file date from 2006.  Under these 
circumstances, additional development is warranted.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should obtain copies of all 
records of treatment at the VAMC for the 
Veteran's service-connected 
hypothyroidism, including from the James 
A. Haley VA Hospital/outpatient clinic in 
Lakeland, Florida.  

2.  Thereafter, the RO/AMC should arrange for 
the Veteran to undergo a VA medical 
examination to ascertain the current severity 
of his hypothyroidism.  The relevant documents 
in the claims folder should be made available 
for review in connection with this examination.  
The examiner should provide complete rationale 
for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran and his representative should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


